United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 10-197 & 10-202
Issued: October 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2009 appellant filed a timely appeal from the October 1 and 13, 2009
merit decisions of the Office of Workers’ Compensation Programs granting schedule awards.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a four percent permanent impairment of his left leg and a three percent permanent impairment of
his right leg, for which he received schedule awards.
FACTUAL HISTORY
The Office accepted that on January 17, 2007 appellant, then a 50-year-old electrician,
sustained a partial tear of the medial meniscus of his left knee, derangement of the posterior horn
of the medial meniscus of his left knee and strains of his left knee and leg due to slipping on ice
at work. On July 26, 2007 Dr. Stephen W. Munns, an attending Board-certified orthopedic

surgeon, performed a partial medial meniscectomy on appellant’s left knee with debridement of
the patella, femoral sulcus and femoral condyles and resection of the medial synovial plica. The
surgery was authorized by the Office.
The Office accepted that on March 27, 2007 appellant sustained a partial tear of the
medial meniscus of his right knee when he caught his foot on an anchor and stumbled forward
while at work.1 Appellant received wage-loss compensation from the Office for periods of
disability.
In an August 15, 2008 report, Dr. Munns provided a rating of appellant’s left leg
impairment under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001). Dr. Munns advised that appellant had a 30
percent impairment of his left leg based on a 20 percent impairment for the arthritis,2 a 5 percent
rating for the partial medial meniscectomy and a 5 percent rating for pain.
On September 10, 2008 appellant filed a claim for a schedule award.
On January 29, 2009 Dr. Daniel D. Zimmerman, a Board-certified orthopedic surgeon
serving as an Office medical adviser, found that the impairment evaluation by Dr. Munns was
inadequate because he did not provide a complete assessment of appellant’s left leg condition,
including the results of range of motion testing. He noted that Dr. Munns provided a higher
rating for the partial medial meniscectomy than was allowed by the A.M.A., Guides and that he
did not support the pain rating made under Chapter 18 of the A.M.A., Guides.
In a December 15, 2008 report, Dr. Steven V. Smith, an attending Board-certified
orthopedic surgeon, stated that, based on the A.M.A., Guides, appellant had a seven percent
permanent impairment of his right leg “at the level of the knee for his twisting injury necessitating
arthroscopy for treatment of a patellofemoral chondral lesion, a medial meniscus tear and a
On January 29, 2009 Dr. Zimmerman stated that Dr. Smith’s
symptomatic plication.”3
December 15, 2008 impairment rating was not made in accordance with the standards of the
A.M.A., Guides.
In a January 26, 2009 report, Dr. Smith noted that based on the sixth edition of the
A.M.A., Guides (6th ed. 2009) appellant had a seven percent impairment of his left leg based on a
two percent rating for his plica syndrome requiring surgical intervention, a two percent rating for
his partial medial meniscectomy and a three percent rating for his patellofemoral
chondromalacia.4 On June 7, 2009 Dr. Zimmerman stated that Dr. Smith’s January 26, 2009
1

Appellant underwent a partial medial meniscectomy on his right knee in early 2006. He did not undergo
additional right knee surgery.
2

In a December 5, 2007 progress note, Dr. Munns indicated that diagnostic testing in both knees showed that
appellant had “approximately two millimeters of medial compartment cartilage space with no secondary
degenerative changes as of yet.” On January 23, 2008 Dr. Munns stated that appellant’s medial compartment
cartilage space was maintained at 50 percent of normal.
3

Dr. Smith did not indicate what edition of the A.M.A., Guides he applied.

4

Dr. Smith used the Knee Regional Grid on pages 509-11.

2

impairment rating was incorrect because he attempted to rate multiple conditions under the Knee
Regional Grid when it was permissible to rate only one condition under this table.
The Office referred appellant to Dr. George Varghese, a Board-certified physical
medicine and rehabilitation physician, for evaluation and an assessment of the impairment to
both legs. On August 11, 2009 Dr. Varghese reviewed appellant’s factual and medical history,
including the nature of his work injury and medical treatment. With respect to the left leg,
Dr. Varghese found that there was no effusion or any evidence of any inflammatory changes.
Range of motion was measured from 0 to 130 degrees and strength was normal. There was no
instability detected and left thigh circumference was 52 centimeters. With respect to the right
leg, Dr. Varghese stated that he found no swelling, inflammatory changes, hyperesthesia or
vasomotor changes. Range of motion was measured from 0 to 135 degrees. Medial and lateral
stability was normal, there was no effusion and right thigh circumference was 51.5 centimeters.
Dr. Varghese stated that the date of maximum medical improvement was July 21, 2009.
Dr. Varghese noted that his impairment rating was performed under the sixth edition of
the A.M.A., Guides. Under Table 16-3 (Knee Regional Grid), he used the diagnostic criteria
relating to the partial medial meniscus tear on the right and left sides. Dr. Varghese indicated
that appellant fell under Class I of the Knee Regional Grid. With respect to appellant’s
functional history, he stated that he was able to do self-care activities, but his pain and stiffness
interfered with some vigorous activities. Using Table 16-6 relating to functional history,
Dr. Varghese gave a grade modifier of two for each leg. For the physical examination, under
Table 16-7, he gave a grade modifier of two for the left side and a grade modifier of one for the
right side. For the clinical studies, under Table 16.8, Dr. Varghese gave a grade modifier of two
for each leg. He further stated:
“Based on the review of the medical history and physical examination, I did not
use the sections on peripheral nerve impairment, [complex regional pain
syndrome], amputation and range of motion for the impairment rating.
“I used the Net Adjustment Formula as instructed…. Using this formula, his net
adjustment for the right side is minus 2 and the left side is minus 1. For the final
rating purposes, I used Table 16-9. It was graded as Class I. Default for Class I
is 5. By using the Net Adjustment Formula, I moved one point to the left for the
left side and 2 points to the left for the right side. Based on this formula, his
permanent partial impairment rating for the right side is three percent for the
extremity and for the left side is four percent for the extremity.”
On September 17, 2009 Dr. Zimmerman reviewed the Knee Regional Grid of the sixth
edition of the A.M.A., Guides and agreed with Dr. Varghese that appellant had a four percent
impairment to his left leg and a three percent impairment to his right leg.
In an October 1, 2009 decision, the Office granted appellant a schedule award for a four
percent permanent impairment of his left leg. In an October 13, 2009 decision, the Office
granted a schedule award for a three percent permanent impairment of appellant’s right leg. For
both awards, the Office relied on the impairment ratings provided by Dr. Varghese as adopted by
Dr. Zimmerman.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7 For Office
decisions issued on or after May 1, 2009, the sixth edition of the A.M.A., Guides is used for
evaluating permanent impairment.8
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower limb to be
rated. With respect the knee, the relevant portion of the leg for the present case, reference is made
to Table 16-3 (Knee Regional Grid) beginning on page 509. Then the associated class is
determined from the Knee Regional Grid and the adjustment grid and grade modifiers (including
functional history, physical examination and clinical studies) are used to determine what grade of
associated impairment should be chosen within the class defined by the regional grid. The
evaluator then uses the regional grid to identify the appropriate impairment rating value for the
impairment class, modified by the adjustments as calculated.9 Under Chapter 2.3, evaluators are
directed to provide reasons for their impairment rating choices, including choices of diagnoses
from regional grids and calculations of modifier scores.10
Proceedings under the Act are not adversary in nature, nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.11 Accordingly, once the Office undertakes to develop the medical evidence further, it
has the responsibility to do so in the proper manner.12

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

See FECA Bulletin No. 9-03 (issued March 15, 2009). For Office decisions issued before May 1, 2009, the fifth
edition of the A.M.A., Guides (5th ed. 2001) is used.
9

See A.M.A., Guides (6th ed. 2009) 499-500.

10

Id. at 23-24.

11

Russell F. Polhemus, 32 ECAB 1066 (1981).

12

See Robert F. Hart, 36 ECAB 186 (1984).

4

ANALYSIS
The Office accepted that on January 17, 2007 appellant sustained a partial tear of the
medial meniscus of his left knee, derangement of the posterior horn of the medial meniscus of
his left knee and strains of his left knee and leg. On July 26, 2007 Dr. Munns, an attending
Board-certified orthopedic surgeon, performed a partial medial meniscectomy on appellant’s left
knee with debridement of the patella, femoral sulcus and femoral condyles and resection of the
medial synovial plica. The Office accepted that on March 27, 2007 appellant sustained a partial
tear of the medial meniscus of his right knee.13
Appellant claimed that he was entitled to schedule award compensation for his legs due
to his accepted work injuries. The Board finds that the Office properly referred appellant to
Dr. Varghese, a Board-certified physical medicine and rehabilitation physician, after two
attending physicians provided ratings that were not made in accordance with the standards of the
A.M.A., Guides.
In an August 15, 2008 report, Dr. Munns provided an assessment of appellant’s left leg
impairment under the fifth edition and found that he had a 30 percent impairment of his left leg
based on a 20 percent impairment rating for the arthritic condition of his left knee, a 5 percent
rating for the partial medial meniscectomy of his left knee and a 5 percent rating for pain.
Dr. Zimmerman, a Board-certified orthopedic surgeon serving as an Office medical adviser,
properly stated that the impairment evaluation of Dr. Munns was inadequate because he did not
provide a complete assessment of appellant’s left leg condition, he provided a higher rating for
the partial medial meniscectomy than was allowed by the A.M.A., Guides and he did not support
the pain rating under Chapter 18 of the A.M.A., Guides.14
In a December 15, 2008 report, Dr. Smith, an attending Board-certified orthopedic
surgeon, stated that, based on the A.M.A., Guides, appellant had a seven percent permanent
impairment of his right leg “at the level of the knee for his twisting injury necessitating arthroscopy
for treatment of a patellofemoral chondral lesion, a medial meniscus tear and a symptomatic
plication.”15 In a January 26, 2009 report, Dr. Smith noted that based on the sixth edition of the
A.M.A., Guides appellant had a seven percent impairment of his left leg based on a two percent
rating for his plica syndrome requiring surgical intervention, a two percent rating for his partial
medial meniscectomy and a three percent rating for his patellofemoral chondromalacia.
Dr. Zimmerman properly found that these ratings were not made in accordance with the A.M.A.,
Guides. With respect to the January 26, 2009 rating, Dr. Zimmerman properly noted that
Dr. Smith rated multiple conditions under the Knee Regional Grid when only one condition was
permissible to rate under this table.16
13

Appellant underwent a partial medial meniscectomy on his right knee in early 2006. He did not undergo
additional right knee surgery.
14

See A.M.A., Guides (5th ed 2001) 546, 565-86.

15

Dr. Smith did not indicate what edition of the A.M.A., Guides he used, but it appears that he attempted to apply
the sixth edition.
16

See A.M.A., Guides (6th ed. 2009) 509-11, Table 16-3 (Knee Regional Grid).

5

On August 11, 2009 Dr. Varghese detailed appellant’s factual and medical history and
reported examination findings. Under Table 16-3 (Knee Regional Grid) of the sixth edition of
the A.M.A., Guides, he used the diagnostic criteria relating to the partial medial meniscus tear on
the right and left sides. Dr. Varghese indicated that appellant fell under Class I of the Knee
Regional Grid. With respect to appellant’s functional history, he stated that he was able to do
self-care activities, but his pain and stiffness interfered with some of the vigorous activities.
Dr. Varghese noted that, using Table 16-6 relating to functional history, he gave a grade modifier
of two for each leg. For the physical examination, under Table 16-7, he gave a grade modifier of
two for the left side and a grade modifier of one for the right side. For the clinical studies, under
Table 16.8, Dr. Varghese gave a grade modifier of two for each leg.17 He then used these grade
modifiers to apply the net adjustment formula to the default position of Class I identified in
Table 16-9.18 He concluded that appellant had a four percent permanent impairment of his left
leg and a three percent permanent impairment of his right leg.19
The Board notes, however, that Dr. Varghese did not adequately explain how he reached
his determination of the various grade modifiers, namely those for functional history, physical
examination and clinical studies. With respect to the physical examination grade modifier, he
gave a grade modifier of two for the left side and a grade modifier of one for the right side.
However, he did not explain the medical reasons for this determination of grade modifiers for
appellant’s legs. Appellant’s attorney’s asserted on appeal that arthritic joint space narrowing in
appellant’s knees was not adequately considered. The record reveals that appellant had such
narrowing and the clinical studies grade modifier allows for consideration of this type of
condition.20 Dr. Varghese did not adequately explain whether he factored appellant’s arthritis
into the calculation of the clinical studies grade modifier.
For these reasons, the impairment rating of Dr. Varghese is in need of clarification.21
Dr. Varghese should be provided an opportunity to clarify his impairment evaluation. If he is
unwilling or unable to do so, the Office should undertake additional development to arrive at a
reasoned determination regarding the impairment of appellant’s legs. After such development as
it deems necessary, the Office shall issue an appropriate decision on this matter.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has more than a four percent permanent impairment of his left leg and a three percent permanent

17

Id. at 509-22. See supra note 9.

18

Id. at 509-22

19

The Office issued decisions on October 1 and 13, 2009 granting schedule award compensation for these
impairments. It was appropriate for the Office to require evaluation under the sixth edition of the A.M.A., Guides as
its schedule award decisions were issued on or after May 1, 2009. See supra note 8.
20

See A.M.A., Guides 519, Table 16-8.

21

See supra notes 10 through 12.

6

impairment of his right leg, for which he received schedule awards. The case is remanded to the
Office for further development to be followed by an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the October 13 and 1, 2009 decisions of the Office
of Workers’ Compensation Programs are set aside. The case is remanded to the Office for
proceedings consistent with this decision of the Board.
Issued: October 1, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

